DETAILED ACTION
1.	This communication is in response to Application No. 17/063,439. Claim 1 has been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re LongL 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
4.	Claim 1 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,798,143. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because Claim 1 of Patent No. 10,798,143 contains every element of claim 1 of the instant application and thus anticipate the claim of the instant application. 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows: 
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating     
    obviousness or nonobviousness.

6.	Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brannon Jr. et al. (US Publication 2007/0024706, hereinafter Brannon).
Regarding claim 1, Brannon discloses a source encoder including a processor and a memory readable by the processor where the memory stores an encoding application that directs the processor to receive a primary video stream and to encode the primary video stream into a set of alternative video streams (Brannon, fig. 2, para’s 0050-0055, disclose a system for receiving a full resolution video stream from video source and encoding the video stream into a plurality of video streams of different resolutions), where the encoding application is characterized by: 
Brannon, para’s 0034-0035, 0050-0055, 0061-0066, a default/original  “primary” resolution of the video source and corresponding aspect ratio are provided);
determine a plurality of height and width combinations for the given aspect ratio from the primary resolution wherein each of the plurality of combinations is derived by: 
selecting a first value for a first one of a height or width of a height and width combination, applying the aspect ratio of the primary stream to the first value, and rounding a result of the application of the aspect ratio to a nearest integer to determine a second value for a second one of the height and width of a height and width combination, where the height and width of each combination is an integer number of pixels and is less than the corresponding width and height of the primary resolution and the width and height of the selected combinations have substantially the same aspect ratio as the primary aspect ratio (Brannon, para’s 0034-0035, 0061-0066, provide a set of video signals having different resolution, aspect ratios, and rates; reducing resolution from 320Hx240V to 240Hx180V for example; the full resolution version and the reduced resolution version have the same aspect ratio of 320/240 or 240/180 which is 4/3; the height and width of each reduced resolution video signal are given by the respective size and related to each other based on the aspect ratio of 4/3; for example, by selecting a first value of 240 given the aspect ratio of 4/3, the second value is determined to be 180, the rounding is inherently done by applying the ratio 4/3 to the first value 240; the height and width of each reduced resolution video signal are less than corresponding height and width of the full resolution video signal; providing one or more second video streams having different resolutions than the resolution of the first video stream; the system may specify that the video stream resolutions be selected to match specified spatial resolutions of one or more display windows to be provided for display; the height and the width of each reduced resolution video are an integer numbers of pixels, see para’s 0012 and 0023). 
Although Brannon does not explicitly disclose performance of the specific steps for selecting the set of resolutions, it is obvious to one of ordinary skill in the art at the time of the invention that Brannon discloses performance of “selecting a first value for a first one of a height or width of a height and width combination, applying the aspect ratio of the primary stream to the first value, and rounding a result of the application of the aspect ratio to a nearest integer to determine a second value for a second one of the height and width of a height and width combination, where the height and width of each combination is an integer number of pixels and is less than the corresponding width and height of the primary resolution and the width and height of the selected combinations have substantially the same aspect ratio as the primary aspect ratio” for effectively reducing pixel processing resource by providing video scaling to multiple display sizes).
Brannon discloses:
select a set of resolutions for the set of alternative video streams from the height and width combinations for the given aspect ratio where a height and width of each resolution in the set of resolutions selected is a whole number fraction of the height and the width of the primary resolution (Brannon, para’s 0061-0066, resolutions, i.e., height and width combinations, of the video streams having reduced resolutions can be selected; the height and width of each reduced resolution version are each whole number fractions of the height and the width of the primary resolution as indicated by “240 over 320” and “180 over 240” each being whole number fraction “3/4”).
Although Brannon does not explicitly disclose performance of the specific steps for selecting the set of resolutions, it is obvious to one of ordinary skill in the art at the time of the invention that Brannon enables performance of “select a set of resolutions for the set of alternative video streams from the plurality of height and width combinations in which the height and width are both determined to be  whole number fractions of the height and the width of the primary resolution” for effectively reducing pixel processing resource by providing video scaling to multiple display sizes).
Brannon discloses:
encode a set of alternative video streams from the primary video stream where each of the alternative video streams is encoded at a different resolution from the set of resolutions and a different bitrate from other video streams in the set of alternative video streams (Brannon, para’s 0061, 0062, and 0078 including table 2, encode the scaled video signals having different/reduced resolutions; each scaled video signal may be encoded with different bit rate).

7.	Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Linzer (US Patent 6,005,621) in view of Koyanagi (US Publication 2003/0142872).    
Regarding claim 1, Linzer discloses a source encoder including a processor and a memory readable by the processor where the memory stores an encoding application that directs the processor to receive a primary video stream and encodes the primary video stream into a set of alternative video streams (Linzer, col. 5, line 62 through col. 6, line 17, fig. 4, video compression system includes a processor and a video encoding application configured to receive video source; col. 5, lines 50-54, generating multiple resolution versions of the video source), where the encoding application is characterized by: 
Linzer, col. 5, line 62 through col. 6, line 17, fig. 4, the received video source implicitly has a primary resolution and a primary aspect ratio, i.e. video source from video camera); 
determine a plurality of height and width combinations for the given aspect ratio from the primary resolution wherein each of the plurality of combinations is derived by selecting a first one of a height or width, applying the aspect ratio of the primary stream to the select one of the height and width and round a result of the application of the aspect ratio to a nearest integer to determine a second one of the height and width of a height and width combination, where the height and width of each combination is less than the corresponding width and height of the primary resolution and the width and height of the selected combinations have substantially the same aspect ratio as the primary aspect ratio (Linzer, col. 6, lines 40-44, the width and the height both can be one quarter the width and height of the full resolution; the rounding is inherently done by applying the ratio 1/4 to a width or height value that is ¼ the width or height value of the full resolution; this disclosure implicitly indicates wherein each of the plurality of combinations is derived by selecting a first one of a height or width, applying the aspect ratio of the primary stream to the select one of the height and width and round a result of the application of the aspect ratio to a nearest integer to determine a second one of the height and width of a height and width combination, where the height and width of each combination is less than the corresponding width and height of the primary resolution and the width and height of the selected combinations have substantially the same aspect ratio as the primary aspect ratio); 
Linzer, col. 6, lines 40-44, the width and the height both can be ¼ (whole number fraction) the width and height of the full resolution); and 
encode a set of alternative video streams from the primary video stream where each of the alternative video streams is encoded at a different resolution from the set of resolutions and a different bitrate from other video streams in the set of alternative video streams (Linzer, col. 3, lines 5-15 and col. 5, lines 50-54, generating multiple versions of the video source with different bit rates and resolutions).
Linzer does not explicitly disclose but Koyanagi discolses where the height and width of each combination is an integer number of pixels (Koyanagi, par. 0098, the width and height of each of the four bit streams are both an integer number of pixels).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Koyanagi's feature of having width and height that are both an integer number of pixels into Linzer's system. The motivation would have been to effectively managing resource by providing resolution scaling for alternate video content.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645.  The examiner can normally be reached on 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOI H TRAN/Primary Examiner, Art Unit 2484